Citation Nr: 1639666	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-12 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, Illinois


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at the Proctor Hospital in Peoria, Illinois, for medical treatment on January 19, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 administrative decision of the Veterans Affairs Medical Center (VAMC) in Danville, Illinois, which disapproved a claim for payment for facility and ancillary charges at Proctor Hospital in Peoria, Illinois, on January 19, 2013.


FINDINGS OF FACT

1.  The Veteran received medical treatment in the emergency room at the Proctor Hospital in Peoria, Illinois, on January 19, 2013; this treatment was not authorized by VA.

2.  The Veteran's symptoms at the time he presented at the Proctor Hospital emergency room on January 19, 2013, were not such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.


CONCLUSION OF LAW

The requirements for payment of or reimbursement for unauthorized emergency medical expenses incurred at Proctor Hospital in Peoria, Illinois, on January 19, 2013, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1000-17.1008 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.120-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

In this regard, the provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132.

A February 2014 letter from the VAMC in Danville, Illinois, advised the Veteran of the evidence necessary to substantiate his claim, and notified him of his and VA's responsibilities in obtaining such evidence.  The letter further afforded him the opportunity to present information and evidence in support of the claim.  Moreover, there is no indication that there is any relevant evidence outstanding in this claim.  The Board finds the current record sufficient to make a decision on the claim.  While a medical opinion was not sought, as the issue involves a prudent lay person's finding of emergency, rather than a medical determination, the Board finds that such is not necessary to decide the claim.  38 U.S.C.A. § 1725(f)(1); Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran is seeking entitlement to payment for emergency medical expenses incurred at the Proctor Hospital in Peoria, Illinois, on January 19, 2013.

VA treatment records from Peoria VA Outpatient Clinic and Illiana VA Health Care System detailed that on January 8, 2013, the Veteran was noted to call with complaints of a clicking sound when he swallowed and right ear pain.  His pain level was 2 and he indicated that he would have gone to see his doctor within the next 24 hours.  A VA staff nurse called the Veteran on January 9, 2013, and noted that the Veteran was most worried about the clicking and denied any trouble with swallowing.  It was noted that the Veteran desired an Indy (Indianapolis) ENT consult to be placed.  The next day the Veteran was informed that a fee oral surgeon consult had been requested.   

On January 14, 2013, a VA staff nurse called the Veteran and informed him that she was awaiting fee approval.  On the same day, the Veteran's primary care provider indicated that the Veteran should be advised that VA ENT/dental suggested he see his local dental provider for his jaw/oral cavity symptoms and that his fee consult was denied.  An addendum report from the provider dated on January 16, 2013, showed that the Veteran was recommended to have a rehab consult based on recent MRI findings of disc protrusion and compressing nerve roots for further evaluation management.  On January 17, 2016, the VA staff nurse informed the Veteran that he could not be seen at Indy.  It was noted that the Veteran would evaluate options. 

Evidence of record reflected that the Veteran was treated on January 19, 2013, at a private medical facility, Proctor Hospital.  He reported to the emergency room at 2:00 pm complaining of pain of 2/10 in front of his neck with movement and having a funny feeling in the right side of his throat for the last month.  He was noted to be ambulatory.  Complaints of difficulty swallowing with clicking in the right side of the throat were listed in the report and a CT scan of the neck as well as a throat culture were ordered.  Laboratory findings of the throat culture revealed normal throat flora.  The CT scan of the neck with and without contrast revealed spondylosis of the cervical spine with a bulky incompletely fused, anterior osteophyte at the C5-C6 intervertebral disc space level abutting the posterior aspect at the junction of hypo and laryngopharynx.  Given the bulky nature, the examiner questioned if the above findings could be causing mass effect on the posterior hypo/laryngopharynx and the origin of esophagus when swallowing.  Consultation with a clinician indicated that the CT scan findings might correlate to the region of the unexplained sensation.  Thereafter, the Veteran was discharged home just after 7:00 pm with instructions to contact a private physician for an appointment to follow up in three to five days.  

Rating decisions in the Veteran's electronic claims file showed that he was service-connected for cervical spine and headache disabilities and receiving a combined disability rating of 40 percent at the time of the unauthorized treatment.  

An additional VA treatment record dated on February 1, 2013, revealed that the Veteran reported to VA that he went to a local doctor about the clicking in his throat and was told that a neck spur was causing it.  He also requested a consult for further evaluation of the bone spur.  On February 5, 2013, the Veteran was asked if he wanted to be evaluated at Danville rehab for bone spurs in the neck.  On February 6, 2013, he indicated that he would drop off a copy of the private CT scan report and contact VA when he was ready for further treatment.  In March 2013, he was informed that VA had received his reports from Proctor Hospital and that he would be informed what consults would be ordered for him.

In written statements of record, the Veteran asserted that he sought care at Proctor Hospital after he was unable to get an appointment at VA.  He indicated that he was told that dental care was not available.  After about a month and explaining to VA that his complaints were due to his throat, he reported that he went to the emergency room at Proctor Hospital because he was filled with anxiety and not feeling well.  He contended that the diagnosis received at Proctor Hospital was a part of his service-connected cervical spine disability and a direct result of his in-service neck injury.  

In June 2013, VA received the Veteran's claim for reimbursement as well as medical bills and medical records related to treatment for his throat symptoms in January 2013, which was denied in July 2013 on the basis that VA facilities were feasibly available to provide the needed care.  Medical billing statements showed that the Veteran has insurance in the form of VA.

In a September 2016 rating decision, the Veteran was later granted entitlement to service connection for esophagus stricture associated with degenerative changes of the cervical spine with bone spurs and assigned a noncompensable evaluation, effective June 15, 2016.

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2015); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  

The Veteran has not alleged, and the evidence does not show, that he sought and received prior authorization from VA for the treatment he received from Proctor Hospital on January 19, 2013.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature). Although VA treatment notes dated in January 2013 indicated that a non-VA fee approval was requested for the Veteran to see an ENT in Indianapolis, it was indicated the requested fee consult was denied.  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services received at Proctor Hospital on January 19, 2013. 

If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  There are essentially two avenues for obtaining payment or reimbursement of the expenses of private medical care:  38 U.S.C.A. §§ 1725 and 1728. 

VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible Veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.

The regulatory amendments made the following revisions in accordance with the Act:  (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible Veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the Veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the Veteran to a [VA] facility or other Federal facility"; and, (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067-79072 (Dec. 21, 2011).  

Under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:  (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i)(2); and 

(b) Emergency treatment not previously authorized was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002 (a)-(h) (2015).

Under both statutes, in order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA, all of the listed requirements must be met; therefore, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

Under the statutory provision of 38 U.S.C.A. § 1725, the term "emergency treatment" is defined as medical care or services furnished when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable, when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, and only until such time as the veteran can be transferred safely to a VA or other Federal facility.  See 38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

The Board has determined that entitlement to payment or reimbursement of medical expenses incurred at the Proctor Hospital for medical treatment on January 19, 2013, is not warranted.  

The Veteran contends that his visit to Proctor Hospital on January 19, 2013, was emergent, maintaining that he was filled with anxiety and had been unable to make an appointment with VA.  However, the totality of the circumstances does not show that the Veteran's condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In this case, at the time for the private medical treatment on January 19, 2013, the Veteran's primary symptoms were slight aching pain in the right front neck with movement and a funny feeling in his right throat for the last month.  He was ambulatory into the emergency room at 2:00 pm, received treatment in the form of lab and imaging testing, and was discharged in five hours.  The evidence indicates that the Veteran sought treatment for symptoms which: (1) had existed for weeks, (2) did not present a hazard to his life or health; and (3) were not shown to have increased in severity at the time he sought private treatment.  Thus, the Board concludes that the prudent layperson standard for an emergency was not met.  Swinney, 23 Vet. App. 257, 264-266 (2009). 

Finally, the Board need not even address other criteria, such as the "feasible availability" of VA facilities, as the failure to meet any of the criteria precludes payment or reimbursement of unauthorized medical expenses.  See Zimick v. West, 11 Vet. App. 45 (1998); Melson v. Derwinski, 1 Vet. App. 334, 337 (1991).

Based on the foregoing discussion, there is no basis for payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided at Proctor Hospital on January 19, 2013, under either 38 U.S.C.A. § 1728 or § 1725. The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, as the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to payment or reimbursement of medical expenses incurred at the Proctor Hospital in Peoria, Illinois, for medical treatment on January 19, 2013, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


